THIS PAGE INTENTIONALLY LEFT BLANK. 2 DREYFUS MONEY MARKET FUNDS DREYFUS MONEY MARKET FUNDS PROSPECTUS April 1, 2012 General Money Market Fund, Inc.  Class B Shares (GMBXX) General Government Securities Money Market Fund  Class B Shares (GSBXX) General Treasury Prime Money Market Fund  Class B Shares (GTBXX) General Municipal Money Market Fund  Class B Shares (GBMXX) General New York Municipal Money Market Fund  Class B Shares (GNYXX) Dreyfus Pennsylvania Municipal Money Market Fund (DPAXX) Contents FUND SUMMARIES General Money Market Fund, Inc. 4 General Government Securities Money Market Fund 6 General Treasury Prime Money Market Fund 7 General Municipal Money Market Fund 9 General New York Municipal Money Market Fund 11 Dreyfus Pennsylvania Municipal Money Market Fund 13 FUND DETAILS General Money Market Funds. 15 Dreyfus Pennsylvania Municipal Money Market Fund 20 Financial Highlights. 24 For More Information 26 This combined prospectus to be used only by clients of Robert W. Baird & Co. As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. 3 DREYFUS MONEY MARKET FUNDS Fund Summaries General Money Market Fund, Inc. Ticker Symbol: GMBXX INVESTMENT OBJECTIVE The fund seeks as high a level of current income as is consistent with the preservation of capital. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees % Distribution (12b-1) fees % Other expenses (including shareholder services fees) % Total annual fund operating expenses % EXAMPLE The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1
